Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/1/2020. 
The following is the status of claims: 
Claims 1, 9, and 16 have been amended; 
Claims 4, 12, 15 and 17 have been canceled. 
Thus, claims 1-3, 5-11, 13-14, 16, 18-19 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/1/2020, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-3, 5-11, 13-14, 16, 18-19 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 16, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 16):

“receiving, by a processor of a first instance of the plurality of remote instances
via a network interface coupled with the processor, a data change request from a
second instance of the plurality of remote instances to modify the shared data
structure, the shared data structure comprising a bilateral distributed ledger (BDL)

identifying, by the processor of the first instance, one or more instances of the
plurality of remote instances with valid permissions for the data change request;

generating, by the processor of the first instance, using a schema shared at
least partially with the plurality of remote instances, a data change message from the
data change request, the data change message comprising data indicative of the
request to modify the shared data structure;

transmitting, by the processor of the first instance, via the network
interface, the data change message to the one or more remote instances;

receiving, by the processor of the first instance via the network interface
responsive to the data change message, a validation data message from each of the
identified one or more remote instances, each of the received validation data
messages comprising data indicative of a response to the data change message;

determining, by the processor of the first instance, based on the received
validation data messages, that all of the identified one or more remote instances have
validated the data change request using the BDL;

when all of the identified one or more instances have validated the data change
request using the BDL, updating, by the processor of the first instance, the shared data
structure with the data change request; and


instance, the shared data structure with the data change request”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Finlow et al., US Pub. No., 2019/0333033, teaches an improved system for creating, transferring and storing digital assets, such as a cryptocurrency, in which no central trusted authority is required, is presented where plurality of databases are coupled to a blockchain, with each of the plurality of databases connected through a connective component and each connective component monitors an associated database and the blockchain where a creation of a digital asset may be initiated by an entry in the associated database, and ownership of the digital asset ownership and associated properties are mirrored to the remainder of the plurality of databases through the blockchain and respective connective components; 

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 11/20/2018, with particular attention to paragraphs 0054-0059; and the examiner also found figures 3 and 4 helpful in understanding how the method operates as well.






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/9/2021